Citation Nr: 1447358	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  07-15 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disorder, to include as secondary to service-connected bilateral medial tibial plateau stress fractures.

2.  Entitlement to an initial rating in excess of 10 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had active military service from August 2003 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran had initially filed a claim of service connection for migraine headaches in April 2004, prior to separation from military service.  In a July 2004 rating decision, the RO granted service connection for migraine headaches and assigned a noncompensable rating, effective June 25, 2004, the day after the Veteran's separation from service.  The decision also denied entitlement to service connection for a low back disability.  On December 28, 2004, the RO received a claim for an increased rating for migraine headaches.  The Veteran described an increased frequency of her headaches and her associated symptoms.  Contemporaneous medical evidence was received and reflected treatment for migraine headaches of reportedly increased frequency.  In the December 2004 correspondence, the Veteran also asserted that her claimed low back disability was secondary to her service-connected right and left medial tibial plateau stress fractures.

The RO construed the Veteran's December 2004 correspondence as a claim for an increased rating for migraine headaches and as a claim for service connection for a low back disability on a secondary basis.  In a June 2005 rating decision, the RO, in pertinent part, increased the assigned rating for migraine headaches to 10 percent, effective December 28, 2004, and again denied the claim for service connection for a low back disability.

Inasmuch as additional medical records pertinent to the severity of the migraine headache disability were received within one year of the July 2004 rating decision, that rating decision did not become final.  38 C.F.R. § 3.156(b).  Accordingly, the issue before the Board is the initial rating for the Veteran's migraine headache disability for the period beginning June 25, 2004, which is the day after her separation from military service.

In September 2008, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In December 2009, the Board remanded the Veteran's claims for service connection for a back disability and an increased rating for migraine headaches to the RO for further evidentiary development.

In a January 2012 rating decision, the RO awarded an earlier effective date for the 10 percent rating for the Veteran's migraine headache disability, effective June 25, 2004.

In a May 2012 decision, the Board again remanded the claim for service connection for a back disorder and denied the claim for a rating in excess of 10 percent for a migraine headache disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2013 Order, the Court vacated the portion of the May 2012 Board decision that denied the claim for a higher rating for migraine headaches and remanded the case to the Board for further proceedings consistent with a May 2013 Joint Motion for Partial Remand.

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's May 2012 decision regarding the issue of an increased rating for migraine headaches was identified as having been potentially affected by an invalidated rule relating to the duties of the Veterans Law Judge who conducted the September 2008 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter in May 2014 notifying her of an opportunity to receive a new hearing and submit additional evidence.  The Veteran has not responded to the letter.  

The issue of entitlement to an initial rating in excess of 10 percent for migraine headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Degenerative disc disease of the lumbar spine was incurred during military service.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the Veteran's favor, degenerative disc disease of the lumbar spine was incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that she has a low back disability that began during military service or that is secondary to service-connected right and left medial tibial plateau stress fractures.

Her service treatment records document an initial complaint of back pain in April 2004.  On physical examination, there was tenderness to palpation of the right L3 to S1 paraspinal back.  The assessment included lumbar syndrome.

During an April 2004 VA examination prior to separation from service, the Veteran described her low back pain symptoms and denied any history of trauma to the low back.  Physical examination revealed tenderness of a diffuse nature over the dorsal process of L5 and lumbar spine x-rays were reported as normal.  The examiner concluded that the Veteran had no objective findings of a lumbar spine disability.

Post-service treatment records reflect ongoing complaints and treatment for low back pain without injury.  The impression of a January 2008 VA lumbar MRI report was large disc protrusion at L5-S1 with inferior extrusion causing mass-effect over bilateral exiting nerve roots; small central disc protrusion at L4-L5.  A February 2008 private operative report lists a diagnosis of cauda equine syndrome with bowel and bladder incontinence secondary to huge free fragment herniated disc, L5-S1.  Operations included emergency cauda equine decompression, L5-S1 lumbar microdiscectomy, and semihemilaminectomy.  

During the course of the appeal, the Veteran was afforded numerous VA examinations.  In July 2012, a VA examiner reviewed the claims file, examined the Veteran, and diagnosed degeneration of intervertebral disc.  The examining physician opined that the Veteran's low back disability was at least as likely as not incurred in or caused by military service.  In support of his conclusion, the examiner observed that there was MRI evidence of degenerative changes of at least one disc separating the lumbar vertebrae.  The examiner indicated that by history the Veteran's spine disability began during military service and explained that exposure to mechanical stress on the back is thought to increase the incidence of low back pain and degenerative changes.  Based on these facts and reasoning, the examiner concluded that the current lumbar spine disability is more likely than not due to injury during military service.

Resolving all doubt in the Veteran's favor, the Board finds that the record adequately documents complaints of low back pain during military service and a continuity of low back complaints and symptoms after service.  38 C.F.R. § 3.303(b).  In addition, the Board finds that the July 2012 VA examiner's opinion identifying a causal relationship between the current disability and complaints of back pain during service is supported by an adequate rationale.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Board acknowledges other unfavorable medical opinions of record, but concludes that the evidence is at least in equipoise regarding whether the current low back disability initially manifested during military service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  


ORDER

Service connection for degenerative disc disease of the lumbar spine is granted.


REMAND

The Board finds that additional development is required before deciding the claim for an initial rating in excess of 10 percent for migraine headaches.

Among the deficiencies in the May 2012 Board decision according to the parties to the Joint Motion for Partial Remand was the Board's failure to address an apparent internal inconsistency in the April 2011 VA examination report.  Specifically, the parties observed that while documenting the Veteran's report of being unable to tolerate "noise or bright lights" and that she experiences "approximately one [migraine] a month which requires that she lie[] down in a dark room," the examiner also concluded that "ordinary activity is possible" during the headaches and that they are "not prostrating."

Given this concern with the adequacy of the April 2011 VA examination, the Board finds that the Veteran should be afforded an additional VA neurological examination.  The AOJ should arrange for a VA neurological examination to evaluate the severity of the Veteran's migraine headache disability.

Prior to arranging the VA examination, the AOJ should obtain ongoing treatment records from the Kansas City VA Medical Center (VAMC) and related clinics dated from December 2011 to the present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The parties to the Joint Motion for Partial Remand also highlighted the May 2005 VA examination report and numerous particular VA treatment records, suggesting that they may support a disability rating higher than 10 percent and may support a staged rating.  In particular, the Board is directed to analyze why the May 2005 VA examination, 

in which the examiner noted that [the Veteran] had to lie down for 8 hours due to headaches, that the headaches caused nausea and vomiting, that the headaches were ten out of ten on a pain scale, and that she missed multiple days of work a month due to her headaches, [] or her June 30, 2005, neurology consult, which contained [the Veteran's] statement to an the [sic] examiner that she went to the emergency room ten times in the past year for her migraine headaches [], did not establish that [the Veteran] is entitled to a require a [sic] higher disability evaluation.

The Board is also directed to fully explain why the May 2005 VA examination or the June 30, 2005 VA neurology consultation did not support a staged rating.

Finally, the Board is directed to "consider the following non-exhaustive list of evidence, as it pertains" to the Veteran's appropriate disability rating for her migraine headache disability:

1) September 14, 2005, telephone triage record, which recorded that [the Veteran] was unable to function because of migraines; 
2) September 7, 2005, nursing note, in which [the Veteran] stated that her migraines would not go away; 
3) August 23, 2006, primary care note, which recorded that [the Veteran] had to go home because she was under stress and could not tolerate loud noise or light; 
4) February 5, 2007, record psych [sic] progress note, recording that [the Veteran] missed seventy-five percent of classes due to migraines; 
5) February 21, 2007, emergency room record, recording that [the Veteran] had a headache with score of ten or ten;
6) September 16, 2008, primary care note documenting that [the Veteran's] migraines affected her ability to function; and
7) October 28, 2008, primary care note recording that [the Veteran's] back, legs, and migraines keep her from activities of daily living.

After the Veteran is afforded an additional VA examination, the AOJ should also consider these particular VA treatment records cited by the parties to the Joint Motion for Partial Remand to determine whether any record(s) support(s) a higher disability rating, including consideration of staged ratings.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file records of evaluation and treatment from the Kansas City VAMC and related clinics dated from December 2011 to the present.

2.  After outstanding VA treatment records are obtained and associated with the claims file, the Veteran should be afforded a neurological VA examination to determine the severity of her migraine headache disability.  The claims file and a copy of this Remand must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

Following a review of the claims file and examination, the examiner should also provide an opinion as to which of the following rating criteria best describes the Veteran's migraine headache disability based on the severity, frequency, and duration of attacks:

a) With characteristic prostrating attacks averaging one in 2 months over last several months,
b) With characteristic prostrating attacks occurring on an average once a month over last several months, or 
c) With very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

A medical analysis and rationale are to be included with all opinions expressed.

3.  After undertaking any other development deemed appropriate and ensuring that the requested actions are completed, the AOJ should readjudicate the claim for an initial rating in excess of 10 percent for migraine headaches.  In reviewing the record, the AOJ is directed to consider whether the May 2005 VA examination, the June 30, 2005 VA neurology consultation, or any of the seven (7) VA treatment records identified in the body of this Remand supports a rating in excess of 10 percent for migraine headaches, including consideration of staged ratings.  If the benefit sought is not granted in full, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


